IN THE SUPREME COURT OF THE STATE OF DELAWARE

TREMEIN HOSKINS,                        §
                                        §     No. 71, 2014
      Defendant Below-                  §
      Appellant,                        §     Court Below: Superior Court
                                        §     of the State of Delaware in and
                                        §     for Kent County
      v.                                §
                                        §
                                        §
STATE OF DELAWARE,                      §     ID No. 0809018844
                                        §
      Plaintiff Below-                  §
      Appellee.                         §
                                        §

                           Submitted: June 30, 2014
                          Decided: September 22, 2014


Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

Upon appeal from the Superior Court. AFFIRMED.


Santino Ceccotti, Esquire, of Wilmington, Delaware for Appellant.

John Williams, Esquire, of the Department of Justice, Dover, Delaware for
Appellee.
RIDGELY, Justice:

       Defendant-Below/Appellant Tremein Hoskins appeals from a Superior Court

order denying his Rule 61 Motion for Postconviction Relief following his

conviction of murder second degree. Hoskins raises five arguments on appeal, all

related to the performance of his trial counsel. First, Hoskins argues that the

Superior Court erred in relying on his counsel’s affidavit in response to Hoskins’

Motion for Postconviction Relief, creating a structural error that violated his Sixth

Amendment right to counsel. Second, Hoskins contends that his counsel was

ineffective when he failed to request an accomplice credibility jury instruction.

Third, Hoskins argues that his counsel was ineffective when he failed to request a

single theory unanimity jury instruction.           Fourth, Hoskins contends his trial

counsel was ineffective when he failed to object to the admissibility of out-of-court

statements made by his accomplice. And fifth, Hoskins argues that the cumulative

effect of trial counsel’s actions resulted in an unfair trial.

       We find no merit to Hoskins’ appeal. Accordingly, we affirm.


                         I.    Facts and Procedural History1

       On December 10, 2009, Hoskins was convicted in Superior Court of Murder

in the Second Degree for his involvement in the shooting death of Brandon Beard.


1
 Unless otherwise noted, the facts underlying Hoskins’ conviction are laid out in detail in our
opinion in his direct appeal. Hoskins v. State (Hoskins I), 14 A.3d 554, 556–59 (Del. 2011),
overruled by Brooks v. State, 40 A.3d 346 (Del. 2012).
He appealed his conviction to this Court, claiming that the Superior Court

committed plain error by failing to give jury instructions on accomplice credibility

and single theory unanimity and by admitting his accomplice’s out-of-court

statements without technically complying with the foundation requirements of 11

Del. C. § 3507.2 We found no merit to Hoskins’ appeal and affirmed.

       In 2012, Hoskins, through new counsel, filed a Motion for Postconviction

Relief under Delaware Superior Court Criminal Rule 61, requesting a new trial on

the grounds of ineffective assistance of counsel. The trial judge referred Hoskins’

motion to a Superior Court Commissioner for proposed findings and

recommendation pursuant to 10 Del. C. § 512(b)(1)(b)3 and Superior Court

Criminal Rule 62(a)(5).4 The Commissioner ordered Hoskins’ trial counsel to file

an affidavit with the court. In his affidavit, trial counsel admitted to “oversights”

with regard to the accomplice credibility instruction and the accomplice’s out-of-

court statements but denied that any of the actions advanced by Hoskins amounted

to ineffective assistance of counsel. The Commissioner agreed, finding that none

of the grounds that Hoskins alleged prejudiced him. Hoskins objected to the

Commissioner’s report before the Superior Court judge.                  He argued that the


2
  Hoskins I, 14 A.3d at 555–56.
3
  10 Del. C. § 512(b)(1)(b) (“A judge may also designate a Commissioner to conduct hearings,
including evidentiary hearings, and to submit to a judge of the Court proposed findings of fact
and recommendations . . . .”).
4
  Super. Ct. Crim. R. 62(a)(5) (permitting Commissioners to conduct case-dispositive evidentiary
hearings, and to submit to the court proposed findings of fact and recommendations).

                                               3
Commissioner’s reliance on trial counsel’s affidavit was improper and that the

Commissioner erred in not finding trial counsel’s failure to request the accomplice

credibility instruction to be ineffective assistance of counsel. The Superior Court

judge conducted a de novo review, adopted the Commissioner’s report and

recommendation, and denied postconviction relief. This appeal followed.


                                   II.    Discussion
       “We review a Superior Court judge’s denial of a Rule 61 motion for

postconviction relief for abuse of discretion.”5 Constitutional questions and other

questions of law are reviewed de novo.6              “‘We generally decline to review

contentions not raised below and not fairly presented to the trial court for decision’

unless we find ‘that the trial court committed plain error requiring review in the

interests of justice.’”7 This standard requires an “error so ‘clearly prejudicial to [a

defendant’s] substantial rights as to jeopardize the very fairness and integrity of the

trial process.”8




5
  Neal v. State, 80 A.3d 935, 941 (Del. 2013) (citing Ploof v. State, 75 A.3d 811, 819 (Del.
2013)).
6
  Ploof, 75 A.3d at 820 (citing Swan v. State, 28 A.3d 362, 382 (Del. 2011)).
7
  Banks v. State, 93 A.3d 643, 651 (Del. 2014) (quoting Turner v. State, 5 A.3d 612, 615 (Del.
2010)) (citing Del. Supr. Ct. R. 8).
8
  Ozdemir v. State, 2014 WL 3644566, at *3 (Del. July 3, 2014) (quoting Bullock v. State, 775
A.2d 1043, 1046–47 (Del. 2001)) (alteration in original).

                                              4
                          Reliance on Hoskins’ Trial Counsel’s Affidavit

         Hoskins first contends that this Court should reverse because the

Commissioner relied upon his trial counsel’s affidavit, which included legal

arguments contrary to Hoskins’ interest. Hoskins argues that this affidavit violated

the Delaware Lawyers’ Rules of Professional Responsibility and should not have

been considered by the Commissioner.

         Supreme Court Rule 8 provides that “[o]nly questions fairly presented to the

trial court may be presented for review; provided, however, that when the interests

of justice so require, [this] Court may consider and determine any question not so
                9
presented.”         Hoskins did not move to strike trial counsel’s affidavit at the

proceeding before the Commissioner. Instead, he objected to it for the first time on

appeal to the Superior Court trial judge—well after the Commissioner issued her

report and recommendation. The Superior Court then rejected Hoskins’ argument,

finding that trial counsel did not make legal arguments contrary to Hoskins’ intent,

but “simply briefly summarized some of the known evidence,” and that “the

Commissioner analyzed the evidence herself.”10 The trial judge also reviewed the

evidence against Hoskins in his de novo review of the judgment. In any case,

because Hoskins failed to raise this issue in the first instance below, his first claim

is waived. Even if not waived, Hoskins has not shown reversible error.

9
    See Del. Supr. Ct. R. 8.
10
     Appellant’s Op. Br. Appendix at A97.

                                             5
                      Hoskins’ Ineffective Assistance of Counsel Claims

       Hoskins’ remaining claims all allege instances of ineffective assistance of

counsel in violation of the Sixth Amendment to the United States Constitution.

The State answers that Hoskins’ ineffective assistance claims are procedurally

barred under Superior Court Rule 61(i) and under the law of the case doctrine.

       Rule 61(i)(4) provides that “[a]ny ground for relief that was formerly

adjudicated . . . in an appeal, [or] in a postconviction proceeding . . . is thereafter

barred . . . .”11 Similarly, “[u]nder the law of the case doctrine, issues resolved by

this Court on appeal bind the trial court on remand, and tend to bind this Court

should the case return on appeal after remand.”12             “The ‘law of the case’ is

established when a specific legal principle is applied to an issue presented by facts

which remain constant throughout the subsequent course of the same litigation.”13

“The law of the case doctrine requires that there must be some closure to matters

already decided in a given case by the highest court of a particular jurisdiction . . .

.”14 Yet the doctrine “is not inflexible in that, unlike res judicata, it is not an




11
   Super. Ct. Crim. R. 61(i)(4).
12
   Gannett Co., Inc. v. Kanaga, 750 A.2d 1174, 1198 (Del. 2000).
13
   Kenton v. Kenton, 571 A.2d 778, 784 (Del. 1990) (citing Frank G.W. v. Carol M.W., 457 A.2d
715, 718 (Del. 1983)).
14
   Gannett Co., 750 A.2d at 1181.

                                             6
absolute bar to reconsideration of a prior decision that is clearly wrong, produces

an injustice or should be revisited because of changed circumstances.”15

       Despite the State’s arguments, neither Superior Court Rule 61(i)(4) nor the

law of the case doctrine bars this Court’s consideration of Hoskins’ ineffective

assistance of counsel claims. Finding on direct appeal that the trial court did not

commit plain error does not equate to a prior adjudication of Hoskins’ ineffective

assistance of counsel claim. Even though the law of the case doctrine may guide

elements of our analysis, it does not bar Hoskins from making an ineffective

assistance of counsel claim, which is a separate issue from whether the trial judge

plainly erred. Thus, the State’s contention that Hoskins’ ineffective assistance

claims are procedurally barred is without merit.

       Turning to the merits of Hoskins’ appeal, an ineffective assistance of

counsel claim requires a defendant to satisfy the two-pronged test set out in

Strickland v. Washington.16          First, the defendant must show that counsel’s

performance was deficient, “meaning that ‘counsel’s representation fell below an

objective standard of reasonableness.’”17 If counsel is shown to be deficient, then

the defendant must demonstrate prejudice from counsel’s error.18


15
   Id. (citing Brittingham v. State, 705 A.2d 577, 579 (Del. 1998); Zirn v. VLI Corp., 681 A.2d
1050, 1062 n.7 (Del. 1996)).
16
   466 U.S. 668 (1984).
17
   Cooke v. State, 977 A.2d 803, 848 (Del. 2009) (quoting Strickland v. Washington, 466 U.S.
668 (1984)).
18
   Strickland, 466 U.S. at 687.

                                              7
       A defendant bears a heavy burden when trying to show that trial counsel’s

representation fell below an objective standard of reasonableness.19 In order to

eliminate “the distorting effects of hindsight,” there is a strong presumption that

trial counsel’s representation was professionally reasonable.20                 “If an attorney

makes a strategic choice ‘after thorough investigation of law and facts relevant to

plausible options,’ that decision is ‘virtually unchallengeable’ . . . .”21 Thus, the

defendant must show “that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”22

       Strickland’s second prong requires the defendant to show how counsel’s

error resulted in prejudice. Prejudice is defined as “a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

been different.”23       “Mere allegations of ineffectiveness will not suffice.                  A

defendant must make specific allegations of actual prejudice and substantiate

them.”24     The “failure to state with particularity the nature of the prejudice

experienced is fatal to a claim of ineffective assistance of counsel.”25                        “In


19
   Gattis v. State, 697 A.2d 1174, 1178 (Del. 1997).
20
   Id. at 1178 (quoting Strickland, 466 U.S. at 689); Wright v. State, 671 A.2d 1353, 1356 (Del.
1996); see also Yarborough v. Gentry, 540 U.S. 1, 8 (2003) (“When counsel focuses on some
issues to the exclusion of others, there is a strong presumption that he did so for tactical reasons
rather than through sheer neglect.”).
21
   Ploof, 75 A.3d at 852 (quoting Strickland, 466 U.S. at 690–91).
22
   Strickland, 466 U.S. at 687.
23
   Id. at 694.
24
   Wright, 671 A.2d at 1356.
25
   Dawson v. State, 673 A.2d 1186, 1196 (Del. 1996).

                                                 8
particular, a court need not determine whether counsel’s performance was deficient

before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies.”26

     1. Trial Counsel’s Failure to Request an Accomplice Credibility Instruction
        Did Not Constitute Ineffective Assistance of Counsel

        In Delaware, “[a] defendant has no right to have the jury instructed in a

particular form. However, a defendant is entitled to have the jury instructed with a

correct statement of the substantive law.”27 In Bland v. State, this Court suggested

a model instruction that trial judges should provide where there is conflicting

testimony of an accomplice. The instruction provides:

        A portion of the evidence presented by the State is the testimony of
        admitted participants in the crime with which these defendants are
        charged. For obvious reasons, the testimony of an alleged accomplice
        should be examined by you with suspicion and great caution. This rule
        becomes particularly important when there is nothing in the evidence,
        direct or circumstantial, to corroborate the alleged accomplices’
        accusation that these defendants participated in the crime. Without
        such corroboration, you should not find the defendants guilty unless,
        after careful examination of the alleged accomplices’ testimony, you
        are satisfied beyond a reasonable doubt that it is true and that you may
        safely rely upon it. Of course, if you are so satisfied, you would be
        justified in relying upon it, despite the lack of corroboration, and in
        finding the defendants guilty.28




26
   Dabney v. State, 991 A.2d 17, 2010 WL 703108, at *2 (Del. Mar. 1, 2010) (quoting Strickland,
466 U.S. at 697).
27
   Claudio v. State, 585 A.2d 1278, 1282 (Del. 1991) (quoting Miller v. State, 224 A.2d 592, 596
(Del. 1966)).
28
   Bland v. State, 263 A.2d 286, 289–90 (Del. 1970).

                                               9
       In the years following Bland, we rejected challenges where the instructions

departed from the specific wording in Bland. On multiple occasions we found

accomplice testimony instructions acceptable “so long as they are accurate and

adequately explain the potential problems with accomplice testimony.”29                   In

Cabrera v. State, we held that a modified Bland instruction was adequate where it

“warn[ed] the jurors that accomplice testimony may be suspect because of the

accomplice’s self-interest and his plea agreement.”30           In Bordley v. State, we

explained that there was no error where the pattern jury instruction warned that the

accomplice testimony “may be affected by self-interest, by an agreement she may

have with the State, by her own interest in the outcome, and by prejudice against

the defendant.”31

       In a later case, Smith v. State, we explained that “trial counsel’s failure to

request [a Bland] instruction will not always be prejudicial per se.”32 Rather,

“[t]he prejudicial effect depends upon the facts and circumstances of each

particular case.”33 Nonetheless, we found that the defendant in Smith did receive




29
   Brooks v. State, 40 A.3d 346, 349 (Del. 2012).
30
   Cabrera v. State, 747 A.2d 543, 545 (Del. 2000), overruled by Brooks v. State, 40 A.3d 346
(Del. 2012).
31
   Bordley v. State, 832 A.2d 1250, 2003 WL 22227558, at *2 (Del. Sept. 24, 2003).
32
   Smith v. State, 991 A.2d 1169, 1180 (Del. 2010), overruled by Brooks v. State, 40 A.3d 346
(Del. 2012).
33
   Id.

                                             10
ineffective representation when trial counsel failed to request an accomplice

instruction.34

       In Hoskins v. State, we considered whether it was plain error when a judge

failed sua sponte to give an accomplice credibility instruction.35 We explained that

“Smith did not create such a broad rule.”36 This is because the case depended on

the procedural posture. In Smith, “the defendant moved for postconviction relief

on the ground that his counsel was ineffective for failing to request a Bland-type of

instruction. The Smith court held that a trial judge is required to give a Bland-type

of instruction, upon request, when accomplice testimony is presented.”37 Thus, it

was not plain error for a trial judge to fail to give sua sponte an accomplice

credibility instruction—especially when the claim was brought on direct appeal.38

       In 2012, we overruled Cabrera, Bordley, Smith, and Hoskins when we

decided Brooks v. State.39 In that case, we announced a new rule that requires a

trial court to provide a specific Bland instruction any time an accomplice witness

testifies.40 We explained that the new rule announced in Brooks would not be


34
   Id.
35
   Hoskins I, 14 A.3d at 562.
36
   Id.
37
   Id. (emphasis in original).
38
   Id.
39
   Brooks, 40 A.3d at 348–50.
40
   Id. at 350. The specific instruction reads:
             A portion of the evidence presented by the State is the testimony of
             admitted participants in the crime with which these defendants are
             charged. For obvious reasons, the testimony of an alleged accomplice

                                            11
retroactive and there would be no plain error where a trial judge provides an

instruction that “correctly applied the law as it existed on the day [the trial judge]

instructed the jury.”41 Thus, for cases decided before Brooks, our analysis on

postconviction review of a Bland claim is governed by the case law controlling at

the time of the trial. Here, the trial date was December 9, 2009, which is prior to

our decisions in Smith v. State and Brooks v. State. Thus, the holdings from Smith

or Brooks are inapplicable to our determination of whether the failure to request

the Bland instruction was erroneous or prejudicial.

       Despite this, we observed in Neal v. State, a similar Rule 61 case, that

“[t]hough we do not require lawyers to predict the future, [Smith and Brooks] only

underscore the concerns that this Court has long recognized: a decision not to

request a Bland instruction is not a product of trial strategy.”42 Here, the State has

not pointed to any trial strategy that would result in trial counsel not requesting a

Bland instruction. Moreover, trial counsel admitted here that his failure to do so

             should be examined by you with more care and caution than the testimony
             of a witness who did not participate in the crime charged. This rule
             becomes particularly important when there is nothing in the evidence,
             direct or circumstantial, to corroborate the alleged accomplices’
             accusation that these defendants participated in the crime. Without such
             corroboration, you should not find the defendants guilty unless, after
             careful examination of the alleged accomplices’ testimony, you are
             satisfied beyond a reasonable doubt that it is true and you may safely rely
             upon it. Of course, if you are so satisfied, you would be justified in relying
             upon it, despite the lack of corroboration, and in finding the defendants
             guilty.
Id. (citing Bland, 263 A.2d at 289–90).
41
   Id. at 351.
42
   Neal v. State, 80 A.3d 935, 944 (Del. 2013).

                                                  12
was an “oversight,”43 one which we held “amount[ed] to deficient performance” in

a factually similar case.44 We therefore conclude that trial counsel’s performance

in failing to request a Bland instruction in this case “fell below an objective

standard of reasonable attorney conduct”45 and amounted to deficient performance

under Strickland’s first prong.

       Even though trial counsel’s failure in this case to request a Bland instruction

was deficient, Hoskins has not shown prejudice under the second prong of

Strickland. The record shows that there was not a reasonable likelihood that the

result at trial would have been different if trial counsel had requested a Bland

instruction, and the trial judge had given one.

       There was substantial evidence other than West’s testimony that was

presented at trial to convict Hoskins. Hoskins himself admitted to being in West’s

Buick and getting out of the vehicle at the scene of the crime. Hoskins confessed

to shooting a gun given to him by West. Further, ballistic evidence showed that

the bullet that killed Brandon Beard was fired from West’s Ruger 9mm. Also

significant was the absence of the .22 caliber gun that Hoskins claims he fired on

the night of the homicide. Only 9mm shell casings were found at the scene of the

crime and no .22 caliber revolver was ever recovered. No one, including Hoskins,


43
   Appellant’s Op. Br. Appendix at A27.
44
   Neal, 80 A.3d at 945 (“Even a mere oversight will amount to deficient performance.”)
45
   Id.

                                              13
testified that anyone else in West’s Buick fired a gun. Because West’s testimony

was independently corroborated, Hoskins has not shown prejudice, and his first

ineffective assistance claim fails under Strickland.

     2. Trial Counsel’s Failure to Request a Single Theory Unanimity Instruction
        Did Not Constitute Ineffective Assistance of Counsel

        Hoskins’ next claim is that trial counsel was ineffective for failing to request

a single theory unanimity instruction. We explained in Probst v. State, that a

general unanimity instruction is typically sufficient “to insure that the jury is

unanimous on the factual basis for conviction.”46 In Hoskins’ direct appeal, we

held the single theory unanimity instruction was not warranted by the

circumstances because there was no potential for jury confusion.47 Because there

was no need to issue a single theory unanimity instruction, trial counsel’s failure to

request one cannot be error under the law of the case doctrine. Likewise, there can

be no prejudice resulting therefrom. Hoskins’ second ineffective assistance claim

is also without merit.
46
   Probst v. State, 547 A.2d 114, 120 (Del. 1988). As we explained in Probst v. State:
        In the routine case, a general unanimity instruction is sufficient to insure that the
        jury is unanimous on the factual basis for a conviction. However, this rule is
        inapplicable where there are factors in a case which create the potential that the
        jury will be confused. A more specific unanimity instruction is required “if (1) a
        jury is instructed that the commission of any one of several alternative actions
        would subject the defendant to criminal liability, (2) the actions are conceptually
        different and (3) the state has presented evidence on each of the alternatives.”
Id. 547 A.2d at 120–21 (citations omitted) (quoting State v. Edwards, 524 A.2d 648, 653 (Conn.
App. Ct. 1987)).
47
   Hoskins I, 14 A.3d at 565 (“Because defense counsel did not request, and the circumstances
did not warrant, a single theory unanimity jury instruction, Hoskins has not shown that he was
entitled to that instruction or that the trial judge committed plain error by not giving it.”).

                                              14
     3. Trial Counsel’s Failure to Object to the Admissibility of West’s Out-Of-
        Court Statements Did Not Constitute Ineffective Assistance of Counsel

        Hoskins’ third ineffective assistance claim is that trial counsel prejudicially

erred when he failed to object to the admissibility of out-of-court statements

pursuant to 11 Del. C. § 3507.              Section 3507(a) provides: “In a criminal

prosecution, the voluntary out-of-court prior statement of a witness who is present

and subject to cross-examination may be used as affirmative evidence with

substantive independent testimonial value.”48 As we explained in Smith v. State,

for the provisions of § 3507 to apply “the declarant must be called as a witness by

the party introducing the statement and the direct examination of the declarant

‘should touch both on the events perceived and the out-of-court statement itself.’”49

“The statement must be established as voluntary and the witness must be asked if

the prior statement was true.”50 “Finally, ‘the statement must be offered into

evidence no later than at the conclusion of the direct examination of the

declarant.’”51

        Hoskins argues that the testimony by the State’s witness, Alonzo West, was

admitted in violation of § 3507. At Hoskins’ first trial, West testified as follows:

“Q: Did you also agree at the time of your plea that the statements you gave to the

48
   11 Del. C. § 3507(a).
49
   Smith v. State, 669 A.2d 1, 6 (Del. 1995) (quoting Keys v. State, 337 A.2d 18, 23 (Del. 1975)).
50
   Burns v. State, 76 A.3d 780, 788 (Del. 2013) (footnote omitted) (citing Ray v. State, 587 A.2d
439, 443 (Del. 1991); Hatcher v. State, 337 A.2d 30, 32 (Del. 1975)).
51
   Id. (quoting Smith, 669 A.2d at 8).

                                               15
police were truthful? A: Yes.”52 At the second trial, West similarly testified: “Q:

Did you also agree at [the time of your plea that] the statements you gave to the

police were truthful, those two prior statements that you had given? A: Yes.”53

       Hoskins argues that West’s statements do not comply with the requirements

of § 3507 and that trial counsel was ineffective for failing to object. On direct

appeal, we held that the trial court did not commit plain error in admitting the out

of court statements as evidence.54      But this does not mean that counsel’s

representation was per se effective. The relevant question under the first prong of

Strickland is whether trial counsel’s failure to object to its admissibility was so

erroneous as to overcome the “strong presumption” that trial counsel’s

representation was professionally reasonable.55 As noted in the direct appeal, the

prosecutor could have worded his questions better.56

       Although trial counsel failed to object to the prosecutor’s perhaps awkward

attempt to comply with his obligation under § 3507, trial counsel may well have

recognized that a technical objection was unlikely to help his client. Hoskins

argues that his trial counsel should have objected because the prosecutor’s

questions were not precise enough, and did not focus on whether West’s prior



52
   Hoskins I, 14 A.3d at 565.
53
   Id.
54
   Id. at 566.
55
   Strickland, 466 U.S. at 689.
56
   Hoskins I, 14 A.3d at 566.

                                        16
testimony was truthful, not just when given, but whether it remained truthful. Had

his trial counsel objected to the prosecutor’s awkward but harmless form of

questioning on this basis, as Hoskins claims he should have done, West would

presumably have affirmed that his prior statements were still truthful, both because

he took an oath to tell the truth before he testified at trial, and because his current

testimony was consistent with his prior testimony. Thus, Hoskins has not shown

that trial counsel’s failure to object constituted a Strickland violation at all, and, in

any event, has not demonstrated prejudice.          And absent any prejudice to the

defendant, we will not reverse as an abuse of discretion a trial court’s decision to

admit evidence based upon the technical requirements of § 3507.57 In sum, there

are insufficient grounds in the record to overcome the presumption of trial

counsel’s reasonableness.

     4. The Cumulative Effect of Trial Counsel’s Alleged Errors Do Not Warrant a
        New Trial
       Hoskins’ final claim is that all of trial counsel’s errors cumulatively resulted

in an unfair trial. “[W]here there are several errors in a trial, a reviewing court

must weigh the cumulative impact to determine whether there was plain error.”58

“‘Under the plain error standard of review, the error must be so clearly prejudicial

to substantial rights as to jeopardize the fairness and integrity of the trial

57
  E.g., Jackson v. State, 643 A.2d 1360, 1369 (Del. 1994).
58
  Wright v. State, 405 A.2d 685, 690 (Del. 1979) (citing United States v. Freeman, 514 F.2d
1314, 1318 (D.C. Cir. 1972)).

                                            17
process.’”59 “‘Furthermore, the doctrine of plain error is limited to material defects

which are apparent on the face of the record; which are basic, serious and

fundamental in their character, and which clearly deprive an accused of a

substantial right, or which clearly show manifest injustice.’”60 As we have already

noted, none of Hoskins’ individual claims of ineffective assistance have merit

because of a failure to show prejudice. Hoskins’ claim of cumulative error is

without merit.

                                 III.    Conclusion
       The Superior Court did not abuse its discretion in denying Hoskins’ Motion

for Postconviction Relief. The judgment of the Superior Court is AFFIRMED.




59
   Turner v. State, 5 A.3d 612, 615 (Del. 2010) (quoting Wainwright v. State, 504 A.2d 1096,
1100 (Del. 1986)).
60
   Id. (quoting Wainwright, 504 A.2d at 1100).

                                            18